EXHIBIT 10.1

SEVENTH AMENDMENT TO CREDIT AGREEMENT




THIS SEVENTH AMENDMENT TO CREDIT AGREEMENT (this "Amendment"), dated October 22,
2014, is made and entered into on the terms and conditions hereinafter set
forth, by and between NATIONAL HEALTHCARE CORPORATION, a Delaware corporation
(the "Borrower"), and BANK OF AMERICA, N.A., a national banking association
("Lender").







RECITALS:




1.

Pursuant to a Credit Agreement dated as of October 30, 2007, by and between the
Borrower and the Lender, as amended by First Amendment to Credit Agreement dated
as of October 28, 2008, Second Amendment to Credit Agreement dated as of
October 27, 2009, Third Amendment to Credit Agreement dated as of October 26,
2010, Fourth Amendment to Credit Agreement dated October 25, 2011, Fifth
Amendment to Credit Agreement dated October 24, 2012, and Sixth Amendment to
Credit Agreement dated October 23, 2013, all by and between the Borrower and the
Lender (as the same heretofore has been or hereafter may be further amended,
restated, supplemented, extended, renewed, replaced or otherwise modified from
time to time, the "Credit Agreement"), the Lender agreed to make Loans to the
Borrower and to issue Letters of Credit for the account of the Borrower, all as
more specifically described in the Credit Agreement.




2.

The parties hereto desire to amend the Credit Agreement in certain respects as
more particularly hereinafter set forth.







AGREEMENTS:




NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of all of which are hereby acknowledged, the parties
hereto agree as follows:




1.

Amendment of Section 1.1.  Section 1.1 of the Credit Agreement is hereby amended
by inserting the following new definitions in the appropriate locations
according to alphabetical order, or by amending and restating existing
definitions to read as indicated, as applicable:




"Designated Jurisdiction" means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.




"Loan Notice" means a notice of (a)  a borrowing of a Loan, (b) a conversion of
a Loan from one Type to the other, or (c) a continuation of a Eurodollar Rate
Loan as the same Type, pursuant to Section 2.02(a), which, if in writing, shall
be substantially in the form of Exhibit A or such other form as may be approved
by the Lender (including any





form on an electronic platform or electronic transmission system as shall be
approved by the Lender), appropriately completed and signed by a Responsible
Officer of the Borrower.




"Maturity Date" means the later of (a) October 21, 2015, and (b) if maturity is
extended pursuant to Section 2.12, such extended maturity date as determined
pursuant to such Section.




"OFAC" means the Office of Foreign Assets Control of the United States
Department of the Treasury.




"Responsible Officer" means (i) for the Borrower, its chief executive officer,
president, senior vice president and controller, senior vice president and
treasurer or secretary, (ii) for each other Loan Party, its chief executive
officer, president, chief financial officer, chief accounting officer,
treasurer, assistant treasurer or secretary, as applicable, and (iii) solely for
purposes of notices given pursuant to Article 2, any other officer or employee
of the applicable Loan Party so designated by any of the foregoing officers in a
notice to the Lender, or any other officer or employee of the applicable Loan
Party designated in or pursuant to an agreement between the applicable Loan
Party and the Lender.  Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership or other action on the part
of such Loan Party, and such Responsible Officer shall be conclusively presumed
to have acted on behalf of such Loan Party.  To the extent requested by the
Lender, each Responsible Officer will provide an incumbency certificate and
appropriate authorization documentation, in form and substance satisfactory to
the Lender.




"Sanction(s)" means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty's Treasury or other relevant sanctions
authority.




"Seventh Amendment" means the Seventh Amendment to Credit Agreement dated
October 22, 2014, by and between the Borrower and the Lender.




"Seventh Amendment Effective Date" means October 22, 2014.




2.

Amendment of Definition of "Eurodollar Rate".  The definition of "Eurodollar
Rate" is hereby amended by (a) deleting the word "Reuters" and substituting in
lieu thereof the word "Bloomberg", and (b) adding the following paragraph at the
end of the definition:




Notwithstanding the foregoing, if the Eurodollar Rate determined in accordance
with the foregoing would be less than zero at any time or for any period, such
rate shall be deemed to be zero at such time or during such period for purposes
of this Agreement.








-2-






3.

Amendment of Section 2.02.  The first sentence of Subsection 2.02(a) is hereby
amended to read as follows:




Each borrowing, each conversion of a Loan from one Type to the other, and each
continuation of a Eurodollar Rate Loan shall be made upon the Borrower's
irrevocable notice to the Lender, which may be given by: (x) telephone or (y) a
Loan Notice; provided that any telephonic notice must be confirmed immediately
by delivery to the Lender of a Loan Notice.




4.

Amendment of Section 5.13.  Section 5.13 is hereby amended by deleting the word
" Sixth " in the first line and substituting in lieu thereof the word "Seventh".




5.

Addition of Section 5.19.  The Credit Agreement is hereby amended by adding the
following new Section 5.19:




5.19  OFAC.  Neither the Borrower nor any of its Subsidiaries, nor, to the
knowledge of the Borrower and its Subsidiaries, any director, officer, employee,
agent, affiliate or representative thereof, is an individual or entity that is,
or is owned or controlled by, a Person that is (a) currently the subject or
target of any Sanctions or (b) located, organized or resident in a Designated
Jurisdiction.




6.

Amendment of Section 7.02.  Subsection 7.02(b) is hereby amended by deleting the
word "Sixth" in the two places in which it appears and substituting in lieu
thereof the word "Seventh".




7.

Amendment of Section 7.03.  Subsection 7.03(b) is hereby amended by deleting the
word "Sixth" in the two places in which it appears and substituting in lieu
thereof the word "Seventh".




8.

Amendment of Section 7.06.  Subsection 7.06(e) is hereby amended by deleting the
date "December 31, 2012" in the fourth line and substituting in lieu thereof the
date "December 31, 2013".




9.

Addition of Sections 7.12 and 7.13.  The Credit Agreement is hereby amended by
adding the following new Sections 7.12 and 7.13:




7.12  Sanctions.  Directly or indirectly, use the proceeds of any Credit
Extension, or  lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other Person, to fund any activities of or
business with any Person, or in any Designated Jurisdiction, that, at the time
of such funding, is the subject of Sanctions, or in any other manner that will
result in a violation by any Person (including any Person participating in the
transaction, whether as Lender or otherwise) of Sanctions.




7.13  Anti-Corruption Laws.   Directly or indirectly use the proceeds of any
Credit Extension for any purpose that would breach the United States Foreign
Corrupt





-3-




Practices Act of 1977, the UK Bribery Act 2010 or other similar legislation in
other jurisdictions.




10.

Amendment of Section 9.02.  Section 9.02(b) is hereby amended to read as
follows:




(b)

Effectiveness of Facsimile Documents and Signatures.  The words "delivery",
"execute", "execution", "signed", "signature" and words of like import in any
Loan Document or any other document executed in connection herewith shall be
deemed to include electronic signatures, the electronic matching of assignment
terms and contract formations on electronic platforms approved by the Lender, or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable Laws,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary, the Lender is not
obligated to agree to accept electronic signatures in any form or in any format
unless expressly agreed to by the Lender pursuant to procedures approved by it;
and provided further, without limiting the foregoing, upon the request of any
party, any electronic signature shall be promptly followed by such manually
executed counterpart.




11.

Amendment of Schedule 5.13.  Schedule 5.13 to the Credit Agreement is hereby
replaced with Schedule 5.13 to this Amendment.




12.

Conditions to Effectiveness.  This Amendment shall be effective only upon the
satisfaction of the following conditions:




(a)

the Borrower and the Lender shall have executed and delivered a counterpart of
this Amendment;




(b)

each of the representations and warranties of the Borrower contained in
Section 13 shall be true and correct in all material respects as of the date as
of which all of the other conditions contained in this Section 12 shall have
been satisfied; and




(c)

the Lender shall have received such documents, instruments, certificates,
opinions and approvals as it reasonably may have requested.




13.

Representations and Warranties of the Borrower.  As an inducement to the Lender
to enter into this Amendment, the Borrower hereby represents and warrants that,
on and as of the date hereof, and taking into account the provisions hereof, the
representations and warranties contained in the Credit Agreement and the other
Loan Documents are true and correct in all material respects, except for
(a) representations and warranties that expressly relate to an earlier date,
which remain true and correct as of said earlier date, and (b) representations
and





-4-




warranties that have become untrue or incorrect solely because of changes
permitted by the terms of the Credit Agreement and the other Loan Documents.




14.

Effect of Amendment; Continuing Effectiveness of Credit Agreement and Loan
Documents.




(a)

Neither this Amendment nor any other indulgences that may have been granted to
the Borrower by the Lender shall constitute a course of dealing or otherwise
obligate the Lender to modify, expand or extend the agreements contained herein,
to agree to any other amendments to the Credit Agreement or to grant any consent
to, waiver of or indulgence with respect to any other noncompliance with any
provision of the Loan Documents.




(b)

Upon and after the effectiveness of this Amendment, each reference in the Credit
Agreement to "this Agreement", "hereunder", "hereof" or words of like import
referring to the Credit Agreement, and each reference in the other Loan
Documents to "the Credit Agreement", "thereunder", "thereof" or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement as modified hereby.  This Amendment shall constitute a Loan
Document for all purposes of the Credit Agreement and the other Loan Documents.




(c)

Any noncompliance by the Borrower with any of the covenants, terms, conditions
or provisions of this Amendment shall constitute an Event of Default.




(d)

Except to the extent amended or modified hereby, the Credit Agreement, the other
Loan Documents and all terms, conditions and provisions thereof shall continue
in full force and effect in all respects and shall be construed in accordance
with the modifications of the Credit Agreement effected hereby.  Without
limiting the generality of the foregoing, the Loan Documents and all of the
Collateral described therein secure and shall continue to secure the payment of
all Obligations, in each case taking into account the modifications of the
Credit Agreement effected hereby.




15.

Further Actions.  Each of the parties to this Amendment agrees that at any time
and from time to time upon written request of any other party, it will execute
and deliver such further documents and do such further acts and things as such
other party reasonably may request in order to effect the intents and purposes
of this Amendment.




16.

Counterparts.  This Amendment may be executed in multiple counterparts or
copies, each of which shall be deemed an original hereof for all purposes.  One
or more counterparts or copies of this Amendment may be executed by one or more
of the parties hereto, and some different counterparts or copies executed by one
or more of the other parties.  Each counterpart or copy hereof executed by any
party hereto shall be binding upon the party executing same even though other
parties may execute one or more different counterparts or copies, and all
counterparts or copies hereof so executed shall constitute but one and the same
agreement.  Each party hereto, by execution of one or more counterparts or
copies hereof, expressly authorizes and directs any other party hereto to detach
the signature pages and any





-5-




corresponding acknowledgment, attestation, witness or similar pages relating
thereto from any such counterpart or copy hereof executed by the authorizing
party and affix same to one or more other identical counterparts or copies
hereof so that upon execution of multiple counterparts or copies hereof by all
parties hereto, there shall be one or more counterparts or copies hereof to
which is(are) attached signature pages containing signatures of all parties
hereto and any corresponding acknowledgment, attestation, witness or similar
pages relating thereto.




17.

Miscellaneous.




(a)

This Amendment shall be governed by and construed and enforced in accordance
with the laws of the State of Tennessee, without reference to the conflicts or
choice of law principles thereof.




(b)

The headings in this Amendment and the usage herein of defined terms are for
convenience of reference only, and shall not be construed as amplifying,
limiting or otherwise affecting the substantive provisions hereof.




(c)

All references herein to the preamble, the recitals or sections, paragraphs,
subparagraphs, annexes or exhibits are to the preamble, recitals, sections,
paragraphs, subparagraphs, annexes and exhibits of or to this Amendment unless
otherwise specified.  The words "hereof", "herein" and "hereunder" and words of
similar import, when used in this Amendment, refer to this Amendment as a whole
and not to any particular provision of this Amendment.




(d)

Any reference herein to any instrument, document or agreement, by whatever
terminology used, shall be deemed to include any and all amendments,
modifications, supplements, extensions, renewals, substitutions and/or
replacements thereof as the context may require.




(e)

When used herein, (1) the singular shall include the plural, and vice versa, and
the use of the masculine, feminine or neuter gender shall include all other
genders, as appropriate, (2) "include", "includes" and "including" shall be
deemed to be followed by "without limitation" regardless of whether such words
or words of like import in fact follow same, and (3) unless the context clearly
indicates otherwise, the disjunctive "or" shall include the conjunctive "and".




 IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.







[Remainder of Page Intentionally Left Blank;

Signature Pages Follow]





-6-



















BORROWER:







NATIONAL HEALTHCARE CORPORATION







By: /s/ John Lines

Name: John Lines

Title: Sr. VP & General Counsel








Signature Page to Seventh Amendment to Credit Agreement



















LENDER:







BANK OF AMERICA, N.A.







By: /s/ Hope Walker

Name: H. Hope Walker

Title: V.P.











Signature Page to Seventh Amendment to Credit Agreement










SCHEDULE 5.13




SUBSIDIARIES

AND OTHER EQUITY INVESTMENTS







Part (a).

Subsidiaries.




Subsidiaries of National HealthCare Corporation:




Company Name

State of Organization

City Corporation

TN

NHC Delaware Investments Inc.

DE

NHC HealthCare/Lake City, Inc.

FL

NHC HealthCare/Pensacola, Inc.

FL

NHC/Delaware, Inc.

DE

NHC/OP, L.P.

DE

Premier Plus Insurance Company, Ltd.

Cayman Islands




Subsidiary of City Corporation:




Company Name

State of Organization

City Center L.P.

TN (1% General Partner Interest)

 

 




Subsidiaries of NHC/Delaware, Inc.:




Company Name

State of Organization

National Healthcare Center of Fort Oglethorpe, L.P.

TN (1% General Partner Interest)

Nutritional Support Services, L.P.

TN (1% General Partner Interest)

NHC/OP, L.P.

DE (1% General Partner Interest)




Subsidiaries of NHC/OP, L.P.:




Company Name

State of Organization

National Health Realty, LLC

DE  

Medical Personnel Services, LLC

TN

Nutritional Support Services, L.P.

TN

Premier Group Insurance Company

TN

NHC HealthCare/Anniston, LLC

AL

NHC Place/Anniston, LLC

AL

NHC HealthCare/Moulton, LLC

AL

NHC HealthCare/Rossville, LLC

GA

NHC HealthCare/Glasgow, LLC

KY

NHC HealthCare/Madisonville, LLC

KY

Buckley HealthCare Center, LLC

MA

Holyoke HealthCare Center, LLC

MA

John Adams HealthCare Center, LLC

MA

Taunton HealthCare Center, LLC

MA

NHC HealthCare/Desloge, LLC

MO

NHC HealthCare/Joplin, LLC

MO

NHC HealthCare/Kennett, LLC

MO

NHC Place/Lake St. Charles, LLC

MO

NHC HealthCare-Macon, LLC

MO

NHC HealthCare/Maryland Heights, LLC

MO

NHC HealthCare-Osage Beach, LLC

MO

NHC HealthCare-Springfield Missouri, LLC

MO

NHC HealthCare/St. Charles, LLC

MO

NHC HealthCare/West Plains, LLC

MO

NHC HealthCare/Town & Country, LLC

MO

Quarters at Des Peres, LLC

MO

Villages of St. Peters, LLC

MO

Villages of Jackson Creek, LLC

MO

Villages of Jackson Creek Memory Care, LLC

MO

South County Senior Care, LLC

MO

Heartland HealthCare Center, LLC

NH

Pearl Street HealthCare Center, LLC

NH

Villa Crest HealthCare Center, LLC

NH

Anderson HealthCare Center, LLC

SC

NHC HealthCare/Aiken, LLC

SC

NHC HealthCare/Anderson, LLC

SC

NHC HealthCare/Bluffton, LLC

SC

NHC HealthCare-Charleston, LLC

SC

NHC HealthCare/Clinton, LLC

SC

NHC HealthCare/Garden City, LLC

SC

NHC HealthCare/Greenville, LLC

SC

NHC HealthCare/Greenwood, LLC

SC

NHC HealthCare/Laurens, LLC

SC

NHC HealthCare/Lexington, LLC

SC

NHC HealthCare/Mauldin, LLC

SC

NHC HealthCare/North Augusta, LLC

SC

NHC HealthCare/Parklane, LLC

SC

NHC Place-Charleston, LLC

SC

The Palmettos of Parklane, LLC

SC

The Palmettos of Bluffton, LLC

SC

The Palmettos of Garden City, LLC

SC

AdamsPlace, LLC

TN

NHC HealthCare/Athens, LLC

TN

NHC HealthCare/Chattanooga, LLC

TN

NHC HealthCare/Columbia, LLC

TN

NHC HealthCare/Cool Springs, LLC

TN

NHC HealthCare/Dickson, LLC

TN

NHC HealthCare/Farragut, LLC

TN

NHC HealthCare/Franklin, LLC

TN

NHC HealthCare/Hendersonville, LLC

TN

NHC HealthCare/Hillview, LLC

TN

NHC HealthCare/Holston Hills, LLC

TN

NHC HealthCare/Johnson City, LLC

TN

NHC HealthCare/ Kingsport, LLC

TN

NHC HealthCare/Knoxville, LLC

TN

NHC HealthCare/Lewisburg, LLC

TN

NHC HealthCare/McMinnville, LLC

TN

NHC HealthCare/Milan, LLC

TN

NHC HealthCare/Oakwood, LLC

TN

NHC HealthCare/Pulaski, LLC

TN

NHC HealthCare/Scott, LLC

TN

NHC HealthCare/Sequatchie, LLC

TN

NHC HealthCare/Smithville, LLC

TN

NHC HealthCare/Somerville, LLC

TN

NHC HealthCare/Sparta, LLC

TN

NHC HealthCare/Springfield, LLC

TN

NHC HealthCare/Tullahoma, LLC

TN

NHC HealthCare-Sumner, LLC

TN

Standifer Place Properties, LLC

TN

The Health Center of Hermitage, LLC

TN

The Health Center of Nashville, LLC

TN

NHC-Maury Regional HealthCare, LLC

TN

NHC-Maury Regional Transitional Care Center, LLC

DE

NHC HealthCare/Bristol, LLC

VA

Arizona HealthCare Advisors, LLC

AZ

Hudson HealthCare Advisors, LLC

FL

Georgia HealthCare Advisors, LLC

GA

Kansas HealthCare Advisors, LLC

KS

Massachusetts HealthCare Advisors, LLC

MA

Missouri HealthCare Advisors, LLC

MO

New Hampshire HealthCare Facilities Advisors, LLC

NH

NHC Homecare Missouri, LLC

MO

NHC Homecare-South Carolina, LLC

SC

South Carolina HealthCare Advisors, LLC

SC

Tennessee HealthCare Advisors, LLC

TN








Schedule 5.13, p. 3










Part (b).

Other Equity Investments.




Knoxville Health Care Center, LP

25% general partner (NHC/OP)

Caris HealthCare, LP

74.6% limited partner (NHC/OP)

National Hospice, Inc.

50% owned by NHC/OP

National HealthCare Center of Fort Oglethorpe, L.P.

99% limited partner (NHC/OP)

City Center L.P.

99% limited partner (NHC/OP)

NHC Reliant Psychiatric Services, LLC

60% member (NHC/OP)

NFR OpCo, LLC

26%  member (NHC/OP )

NFR Augusta Senior Living I, LLC

10% member (NHC/OP)

St. Peters II Holdings, LLC

25% member (NHC/OP)

Palmetto Long Term Care Coalition, LLC

30% member (NHC/OP)





Schedule 5.13, p. 4
















[exhibit101002.gif] [exhibit101002.gif][exhibit101003.jpg] [exhibit101003.jpg]





Schedule 5.13, p. 5










SCHEDULE 7.02




EXISTING INVESTMENTS







Existing Investments in Subsidiaries identified in Part (a) of Schedule 5.13.




Investments

 

June 30, 2014

Premier Plus Insurance Company

   Not a guarantor

   Consolidates with NHC

Wholly owned subsidiary (Borrower)

$ 11,630,211

Investments eliminated in consolidation

Premier Group Insurance Company

   Not a guarantor

   Consolidates with NHC

Wholly owned subsidiary (NHC/OP)

2,700,000

Investments eliminated in consolidation

City Center, LP

   Not a guarantor

   Consolidates with NHC

1% general (City Corporation) and 99% limited (NHC/OP) partner

3,238,701

Investment eliminated in consolidation

NHC of Fort Oglethorpe, LP

   Not a guarantor

   Consolidates with NHC

1% general (NHC/Delaware, Inc.) and 99% limited (NHC/OP) partner

(623,592)

Investment eliminated in consolidation

Nutritional Support Services, LP

   Not a guarantor

   Consolidates with NHC

1% general (NHC/Delaware, Inc.) and 99% limited (NHC/OP) partner

11,160,795

Investment eliminated in consolidation

Knoxville Health Care Center, LP

   Not a guarantor

   Recorded on equity method

   Does not consolidate with NHC

25% general partner (Borrower)

1,007,364

Caris HealthCare, LP

   Not a guarantor

   Recorded on equity method

   Does not consolidate with NHC

74.6% limited partner (NHC/OP)

31,732,136

National Hospice, Inc.

General partner for Caris HealthCare, LP

   Not a guarantor

   Recorded on equity method

   Does not consolidate with NHC

50% owned by NHC/OP

448,855

NFR Augusta Senior Living I, LLC

   Not a guarantor

   Recorded on equity method

   Does not consolidate with NHC

10% member (NHC/OP)

427,616

NFR OpCO, LLC

26% member (NHC/OP, L.P.)

(14,335)

NHC Reliant Psychiatric Services, LLC

60% member (NHC HealthCare/Osage Beach, LLC)

142,668

St. Peters II Holdings, LLC

25% member (NHC/OP, L.P.)

525,049

Palmettos Long Term Care Coalition, LLC

30% member (NHC/OP, L.P.)

200,000




Notes Receivable

 

June 30, 2014

Standifer Place, LLC

Chattanooga Health and Edu. Bonds (currently held by NHC/OP)

50,000

Sarasota Health Care

First mortgage (currently held by National Health Realty, LLC)

2,723,583

Standifer Place, LLC

Working capital loan (currently held by NHC/OP)

2,003,292

Osceola Health Care Center

First mortgage (currently held by Premier Plus)

8,480,717





Schedule 7.02, p. 2










SCHEDULE 7.03




EXISTING INDEBTEDNESS







Notes Payable by Obligor

 

 

National Health Corporation

Term note

10,000,000

Standifer Place, LLC

Chattanooga Health & Educational Facilities Bonds

50,000

 

Guarantees:

 

 

None

 

 











Schedule 7.03, p. 1


